Citation Nr: 1503644	
Decision Date: 01/26/15    Archive Date: 02/09/15	

DOCKET NO.  11-13 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral hearing loss.

2.  Entitlement to an evaluation in excess of 20 percent for low back strain with mild spondylosis at the level of the 1st and 2nd lumbar vertebrae. 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran had verified active service from April 1980 to April 1986, and from August 1988 to May 2000.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal of April 2010, July 2010, and January 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In May 2014, the Board dismissed the Veteran's appeal regarding the issues of entitlement to service connection for Coats' disease (retinitis) of the bilateral eyes and a bilateral knee disability (to include degenerative joint disease), as well as the issue of entitlement to an increased rating for the residuals of an abdominal hernia.  At that same time, the Board remanded for additional development the issues of entitlement to increased evaluations for bilateral hearing loss and low back strain with mild spondylosis at the level of the 1st and 2nd lumbar vertebrae.  The case is now, once more, before the Board for appellate review.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is presently characterized by no more than Level I hearing in the right ear and Level II hearing in the left ear.

2.  The Veteran's low back strain with mild spondylosis at the level of the 1st and 2nd lumbar vertebrae is not currently manifested by forward flexion of the thoracolumbar to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, nor is there evidence of intervertebral disc syndrome characterized by incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12-month period.



CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. § 4.85 and Part 4, Diagnostic Code 6100 (2014).

2.  The criteria for an evaluation in excess of 20 percent for low back strain with mild spondylosis at the level of the 1st and 2nd lumbar vertebrae have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, (West 2014); 38 C.F.R. § 4.71a and Part 4, Diagnostic Code 5242 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form or the completeness of his application.  VA notified the Veteran on multiple occasions of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims, and, as warranted by law, affording VA examinations.  Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.
 
Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's Veterans Benefits Management System electronic file, which includes his multiple contentions, as well as VA treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Increased Ratings

The Veteran in this case seeks an increased evaluation for bilateral hearing loss, as well as for low back strain with mild spondylosis at the level of the 1st and 2nd lumbar vertebrae.  In pertinent part, it is contended that manifestations of those disabilities are more severe than presently evaluated, and productive of a greater degree of impairment than is reflected by the respective schedular evaluations now assigned.

In that regard, disability evaluations, in general, are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability.  They are primarily determined by comparing objective clinical findings with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned where the disability picture more nearly approximates the criteria for the next higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).
 
In order to evaluate the level of disability and any changes in the Veteran's condition, it is necessary to consider the Veteran's complete history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, where an increase in the level of the service-connected disability is at issue, the primary concern is the present level of that disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board acknowledges that a Veteran may experience multiple 

distinct degrees of disability which might result in different levels of compensation from the time an increased rating claim is filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Accordingly, the analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform the normal working movements of the body with normal excursion, strength, coordination, and endurance.  The functional loss may be due to the loss of part of all of the necessary bones, joints, and muscles, or associate structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology, and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. § 4.45 (2014).

Ratings shall be based as far as practicable upon the average impairment of earning capacity, with the additional proviso that the Secretary shall, from time to time, adjust the schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the scheduler evaluations are found to be inadequate, the Under Secretary for Benefits, or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve, on the basis of the criteria set forth in 38 C.F.R. § 3.321, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture, with such related factors as a marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular scheduler standards.  38 C.F.R. § 3.321(b)(1) (2014).  


Increased Rating for Bilateral Hearing Loss

In the present case, at the time of a VA audiometric examination in December 2009, it was noted that the Veteran had received hearing aids from a VA outpatient clinic in 2007.  An audiometric examination conducted at that time revealed pure tone air conduction threshold levels, in decibels, as follows:

HERTZ
1000
2000
3000
5000
RIGHT
25
25
60
60
LEFT
25
30
60
60

The pure tone average for the frequencies 1000, 2000, 3000, and 4000 Hertz in the right ear was 44 decibels, while the pure tone average for those same four frequencies in the Veteran's left ear was 44 decibels.  Speech discrimination ability at the time of examination was 96 percent in the right ear, and 92 percent in the left ear.  Such audiometric findings equate to Level I hearing impairment in both the right and left ears.  According to the examiner, at the time of examination, the Veteran exhibited a bilateral sensorineural hearing loss.

At the time of a subsequent VA audiometric examination in January 2012, it was noted that the Veteran's hearing loss resulted in some difficulty at times understanding speech.  An audiometric examination conducted at that time revealed pure tone air conduction threshold levels, in decibels, as follows:

HERTZ
1000
2000
3000
4000
RIGHT
25
55
70
70
LEFT
30
60
70
65

The pure tone average for the frequencies 1000, 2000, 3000, and 4000 Hertz was 55 decibels in the right ear, and 56 decibels in the left ear.  Speech discrimination ability was 96 percent in the right ear, and 92 percent in the left ear.  Such audiometric findings equate to Level I hearing impairment in both the Veteran's right and left ears.  According to the examiner, the Veteran exhibited a bilateral sensorineural hearing loss in each ear.

As of the time of a subsequent VA audiometric examination in April 2014, it was noted that the Veteran had presented to the audiology clinic for an audiometric evaluation and hearing aid check.  An audiometric examination conducted at that time revealed hearing within normal limits in the frequency range from 250 to 500 Hertz, in conjunction with a mild sloping to severe sensorineural hearing loss in the range from 750 to 8000 Hertz in the Veteran's right ear.  Hearing in the Veteran's left ear was within normal limits in the frequency range from 250 to 500 Hertz, with a moderate to moderately severe sensorineural hearing loss in the range from 750 to 8000 Hertz.  Word recognition ability was described as excellent in the right ear, and good in the left ear.

As of the time of a recent VA audiometric examination in June 2014, the Veteran indicated that, without his hearing aids, he experienced difficulty hearing women, children, light-voiced men, the television, and the telephone.  Audiometric examination revealed pure tone air conduction threshold levels, in decibels, as follows:

HERTZ
1000
2000
3000
4000
RIGHT
30
45
65
65
LEFT
45
65
65
65

The pure tone average for the frequencies 1000, 2000, 3000, and 4000 Hertz in the Veteran's right ear was 51 decibels, while the pure tone average for those same four frequencies in the Veteran's left ear was 60 decibels.  Speech discrimination ability at the time of examination was 94 percent in the Veteran's right ear, and 92 percent in the left ear.  Such findings are commensurate with Level I hearing in the Veteran's right ear, and Level II hearing in the left ear.  Once again, according to the examiner, the Veteran exhibited sensorineural hearing loss in the frequency range from 500 to 6000 Hertz in both ears.

Pursuant to applicable law and regulation, evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests together with the average hearing threshold level measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from service-connected defective hearing, the Rating Schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100 (2014).  Disability evaluations for hearing loss are derived from a mechanical application of the Rating Schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992)

Based on the aforementioned, it is clear that, over the course of the current appeal, the Veteran has exhibited no more than Level I hearing impairment in his right ear, and Level II hearing impairment in his left ear.  Such findings are commensurate with no more than a noncompensable evaluation for the Veteran's service-connected bilateral hearing loss.  Accordingly, an increased rating is not warranted.

Increased Rating for Low Back Strain with Mild Spondylosis at the Level of the 1st and 2nd Lumbar Vertebrae

Regarding the Veteran's claimed low back disability, the Board notes that, at the time of a VA orthopedic examination in December 2009, the Veteran complained that his back had "just gradually gotten worse."  According to the Veteran, his low back pain was aggravated by standing for a period of 45 minutes, walking 1 mile, lifting 25 pounds, or driving for 2 hours.  Significantly, when questioned, the Veteran denied any associated incontinence.  Further noted was that recent radiographic studies of the Veteran's back had apparently shown evidence of degenerative changes of the upper lumbar spine.

On physical examination, tests of straight leg raising were positive at 70 degrees on the right, and negative on the left.  The Veteran was able to extend his back 20 degrees, with lateral movement to the left of 20 degrees, and to the right of 25 degrees.  Rotatory movement was to 20 degrees on the left and 20 degrees on the right.  Noted at the time of examination was that, while the Veteran exhibited a diminished lumbar curve, there was no evidence of any scoliosis.  However, there was some increase in paraspinous muscle tone bilaterally, more so on the right than the left.  The clinical impression was of chronic lumbosacral strain with associated degenerative disc disease, back pain, and right leg radiation, characteristic of moderate disability.  According to the examiner, there was no additional decrease in range of motion with repetitive movement times three as concerned pain, weakness, fatigability, or incoordination.  Nor was there any additional decrease in range of motion with flare-ups.  While examination was positive for painful motion, there was no evidence of any weakness or tenderness.  However, according to the examiner, there had been some incapacitation over the past year as a result of the Veteran's back.  According to the Veteran, his back symptoms had become much worse over the past 6 months to a year.  Noted at the time of examination was that radiographic studies of the Veteran's back showed a fusion at the lower lumbar level, representative of some increase in symptomatology of the back. 

In an addendum to the aforementioned VA examination dated in May 2010, it was noted that the Veteran was able to flex his thoracolumbar spine greater than 100 degrees, to within 8 inches from his toes.

At the time of a subsequent VA orthopedic examination in June 2014, the Veteran received diagnoses of lumbosacral strain and degenerative joint disease of the lumbosacral spine.  When questioned, the Veteran indicated that the majority of his back pain was on the right side, and radiated into the right lateral buttock and down the lateral thigh to his knee.  Significantly, the Veteran denied bowel and bladder dysfunction, and similarly denied any sexual dysfunction related to his lower back.  According to the Veteran, when his back "flared up," he tended to walk more slowly and sometimes utilized a cane for support and comfort.

Noted at the time of examination was that previous radiographic studies had shown evidence of spondylosis, as well as osteophytes and disc desiccation.  According to the Veteran, on those occasions when his lower back "flared up," he experienced increased pain as well as a loss of forward flexion "by 20 degrees or so."

On physical examination, forward flexion was to 90 degrees, with objective evidence of painful motion beginning at 70 degrees.  Extension was to 15 degrees, with objective evidence of painful motion beginning at that point.  Right lateral flexion was to 15 degrees, with objective evidence of painful motion beginning at 10 degrees.  Left lateral flexion was similarly to 15 degrees, with objective evidence of painful motion beginning at 10 degrees.  At the time of examination, both right and left lateral rotation was to 30 degrees or greater, with no objective evidence of painful motion.  Significantly, following repetitive use testing, the Veteran experienced no additional limitation in range of motion of his thoracolumbar spine.

According to the examiner, the Veteran had both localized tenderness and pain to palpation of the joints and/or soft tissues of his thoracolumbar spine.  However, there was no evidence of any muscle spasm or guarding resulting in an abnormal gait or abnormal spinal contour.  Tests of straight leg raising were negative on both the right and left, and there was no evidence of any ankylosis of the spine.  Nor was there evidence of neurologic abnormalities such as bowel or bladder problems and/or pathologic reflexes.

Noted by the examiner was that the Veteran was currently service connected for lower back strain with mild spondylosis at the level of the 1st and 2nd lumbar vertebrae, essentially the same findings present on radiographic studies in 2000.  According to the examiner, since that time, the Veteran had undergone two lumbar magnetic resonance imaging studies, in 2010 and 2014, which demonstrated the presence of multilevel degenerative disc/joint disease, in conjunction with an annular tear at the level of the 4th and 5th lumbar vertebrae, and spondylosis at the level of the 5th lumbar vertebrae, and, most recently, facet hypertrophy at the level of the 5th lumbar vertebra and 1st sacral segment.  However, according to the examiner, there was no evidence of any central canal or neuroforaminal stenosis.  In the opinion of the examiner, the majority of the Veteran's right hip and thigh problems were due to his right hip labral and ligament tears.  Moreover, while the Veteran's right-sided meralgia paresthetica (for which service connection is currently in effect) was symptomatic, it was nonetheless stable.  In the opinion of the examiner, while the Veteran's clinical examination showed a right-sided lumbar and buttock tenderness, as well as increased range of motion of the lumbosacral spine, there was no evidence of any current lumbar radiculopathy.  Based on the Veteran's most recent magnetic resonance imaging scan, it was the opinion of the examiner that the Veteran's service-connected lower back disability was "clinically worse than before."

Pursuant to applicable law and regulation, the criteria for rating diseases and injuries of the spine applies with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  In that regard, the 20 percent evaluation currently in effect contemplates the presence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  In order to warrant an increased, which is to say, 40 percent evaluation, there would need to be demonstrated the presence of forward flexion of the thoracolumbar spine to 30 degrees or less, or, in the alternative, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a and Part 4, Diagnostic Code 5242 (2014).  A 40 percent evaluation would, similarly, be in order were there to be evidence of intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the previous 12-month period, with an incapacitating episode defined as a period of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a and Part 4, Diagnostic Code 5243 (2014).

Based on the aforementioned, it is clear that no more than a 20 percent evaluation is in order for the Veteran's service-connected low back disability.  In that regard, while it is true that, as a result of the Veteran's service-connected low back disability, he experiences both a limitation of motion and pain upon movement, at no time during the course of the current appeal has there been evidence of a limitation of forward flexion of the thoracolumbar spine to 30 degrees or less, or, for that matter, ankylosis of the thoracolumbar spine.  Significantly, while at the time of the aforementioned VA orthopedic examination in December 2009, there was noted some "incapacitation over the past year" due to the Veteran's back, there is no indication that, to the extent that the Veteran experienced such incapacitating episodes, those episodes had a total duration of at least 4 weeks but less than 6 weeks during the previous 12-month period.  In fact, at the time of that examination, the Veteran was working as the operator of a small ranch in North Texas.

The Board acknowledges that, following a recent VA orthopedic examination in June 2014, it was the opinion of the examiner that the Veteran's service-connected low back condition was "clinically worse than before."  However, that conclusion appears inconsistent with the same examiner's previous description of the Veteran's symptomatology.  Nonetheless, even assuming, for the sake of argument, that by the time of the June 2014 orthopedic examination, the Veteran's service-connected low back disability had become "clinically worse," there is no indication that the Veteran's low back strain with accompanying spondylosis had progressed to the point where an increased rating would be in order.  Significantly, and as noted above, at no time during the course of the current appeal has the Veteran demonstrated a restriction in forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Nor is there any evidence of incapacitating episodes of such a duration as to warrant the assignment of an increased rating.  Under the circumstances, the Veteran's claim for increase must be denied.

In reaching the above determination, the Board has considered the potential application of various other provisions, including 38 C.F.R. § 3.321(b)(1) governing those exceptional cases where a schedular evaluation is found to be inadequate.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, in the case at hand, the Rating Schedule adequately compensates the nature and extent of the Veteran's hearing loss and low back disability.  Accordingly, referral for consideration of an extraschedular evaluation not warranted.  

Finally, the Board notes that, under Johnson v. McDonald, 2013-7104, 2014 Wl 3563328 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to a compensable evaluation for bilateral hearing loss is denied.

Entitlement to an evaluation in excess of 20 percent for low back strain with mild spondylosis at the level of the 1st and 2nd lumbar vertebrae is denied.


	                        ____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


